DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action was written in response to the Applicants Remarks filed 2/18/21.  Claims 1, 4, 5, 8-21 pending in this action.  Claim 2 has been cancelled.  Claims 3 and 6 were previously cancelled.  New claims 20 and 21 have been added.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshi et al. (EP 2622965).
Regarding Claim 1:  Hoshi discloses solvent extraction of rubus suavissimus with water at a pH of less than 4 to obtain a rubus suavissimus extract [0011- 0013; 0030].  Hoshi discloses that the extract can be further treated to obtain an essence [0015].  Hoshi discloses as dry powder [0019].
Further regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 1 has been considered regarding its disclosure of rubus suavissimus essence.
 	“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Regarding Claim 4:  Hoshi does not disclose wherein the addition an amount of the activated carbon in the activated carbon treatment is 0.035 wt% or more in terms of dry weight per degree Brix of the tien-cha extract. However, regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 1 has been considered regarding its disclosure of rubus suavissimus extract.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698
Regarding Claim 17:  Hoshi does not disclose wherein after the treating the extract with the activated carbon, a diatomaceous earth filtration is performed to obtain the tien-cha extract essence. However, regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 1 has been considered regarding its disclosure of rubus suavissimus extract.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5, 16, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi et al. (EP 2622965) in further view of Koepke et al. (US 2013/0224839) and De Leij et al. (US 2013/0023409).
Regarding Claim 5:  Hoshi discloses solvent extraction of rubus suavissimus with water at a pH of less than 4 to obtain a rubus suavissimus extract [0011- 0013; 0030].  Hoshi discloses that the extract can be further treated to obtain an essence [0015].  
Hoshi does not explicitly disclose wherein, when being left at room temperature for 2 hours, the tien-cha extract dry powder did not deliquesce.
Hoshi does not disclose treating the extract with activated carbon.
Koepke discloses activated carbon and electrodialysis as alternative adsorption/recovery methods [0215].
De Leij discloses using chemically activated carbon as advantageous in that the surface area is larger and are more versatile [0098].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the electrodialysis of Hoshi for the activated carbon of Koepke since Koepke discloses that electrodialysis and activated carbon are alternatives in the purification process.
Further it would have been obvious to modify the activated carbon of modified Hoshi for the chemically activated carbon of De Leij since De Leij discloses the carbon as more versatile and has a larger surface area.
Regarding the stability of the powder at room temperature for 2 hours, this appears to be directed to a property of the dry powder. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claim 16:  Hoshi discloses solvent extraction of rubus suavissimus with water at a pH of less than 4 to obtain a rubus suavissimus extract [0011- 0013; 0030].  Hoshi discloses that the extract can be further treated to obtain an essence [0015].  
Hoshi does not disclose treating the extract with activated carbon.
Koepke discloses activated carbon and electrodialysis as alternative adsorption/recovery methods [0215].
De Leij discloses using chemically activated carbon as advantageous in that the surface area is larger and are more versatile [0098].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the electrodialysis of Hoshi for the activated carbon of Koepke since Koepke discloses that electrodialysis and activated carbon are alternatives in the purification process.
Further it would have been obvious to modify the activated carbon of modified Hoshi for the chemically activated carbon of De Leij since De Leij discloses the carbon as more versatile and has a larger surface area.
However, claim 16 is a recitation of “improving the flavor” is the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim". The above mentioned phrase does not limit the claim to any particular structure, so it is not interpreted to limit the scope of the claims.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Further, “A preamble that recites merely the use or purpose of the claimed invention generally does not limit the claims” Catalina 62 USPQ 2d at 1785.
Regarding Claim 20:  Hoshi discloses as discussed above in claim 5.  Hoshi discloses drying the essence [0019].
Regarding Claim 21:  Hoshi discloses as discussed above in claim 20.  Hoshi does not explicitly disclose wherein, when being left at room temperature for 2 hours, the tien-cha extract dry powder did not deliquesce.
However, this appears to be directed to a property of the dry powder. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshi et al. (EP 2622965) in further view of Koepke et al. (US 2013/0224839) and De Leij et al. (US 2013/0023409) as applied to claim 5 above and Gudnason et al. (US 4,288,551).
Regarding Claim 7:  Hoshi discloses as discussed above in claim 5.  Hoshi does not disclose wherein the addition an amount of the activated carbon in the activated carbon treatment is 0.035 wt% or more in terms of dry weight per degree Brix of the tien-cha extract.
Gudnason discloses using .1% activated carbon based on the weight of total sugar [pg. 11 Ex. 8].  It is known in the art that Brix is a measure of sugar content in a composition.
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of  Hoshi to include the activated carbon at amounts as disclosed in Gudnason in order to ensure the desired purity of the extract.
Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over by Hoshi et al. (US 2013/0209412) in view of Bridges et al. (US 2012/0264831).
Regarding Claim 8:  Hoshi discloses fermented food containing a culture of lactic acid bacteria [abstract; 0034].  Hoshi discloses extracting R. suavissimus with water at a pH of less than 4 [col. 3, lines 25-45].
Hoshi does not disclose activated carbon.
Bridges discloses treating stevia extract with activated carbon in order to purify the sweetener [0037].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify Hoshi to further include treating with activated carbon as in Bridges in order to further purify the extract.
However, regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 1 has been considered regarding its disclosure of fermented food containing a culture of lactic acid.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698
Regarding Claim 9:  Hoshi discloses a method for making a fermented food containing a culture of lactic acid bacteria [abstract; 0034].  Hoshi discloses preparing a culture medium containing rubus suavissimus and then adding lactic acid bacteria [0037].
Regarding Claim 10:  Hoshi discloses fermented food containing a culture of bifidobacterium bacteria [abstract; 0034].

“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698
Regarding Claim 11:  Hoshi discloses a method for making a fermented food containing a culture of lactic acid bacteria [abstract; 0034].  Hoshi discloses preparing a culture medium containing rubus suavissimus and then adding lactic acid bacteria [0037].
Regarding Claim 12:  Hoshi discloses a method for making a fermented food containing a culture of lactic acid bacteria or bifidobacterium [abstract; 0034].  Hoshi discloses preparing a culture medium containing rubus suavissimus and then adding lactic acid bacteria or bifidobacterium [0037].  Hoshi discloses that the method improves the viability of lactic acid bacteria and bifidobacterium [abstract; 0034].
However, claim 12 is a recitation of “promoting the growth of lactic acid and/or bifidobacterium” is the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim". The above mentioned phrase does not limit the claim to any particular structure, so it is not interpreted to limit the scope of the claims.  If the prior art structure is capable of performing the intended use, then it meets the claim.  

Regarding Claim 13:  Hoshi discloses rubus suavissimus extract to improve the viability of lactic acid bacteria and bifidobacterium [0004; 0007].
However, claim 13 is a recitation of “promoting the growth of lactic acid and/or bifidobacterium” is the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim". The above mentioned phrase does not limit the claim to any particular structure, so it is not interpreted to limit the scope of the claims.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Further, “A preamble that recites merely the use or purpose of the claimed invention generally does not limit the claims” Catalina 62 USPQ 2d at 1785.
Regarding Claim 14:  Hoshi discloses a method for making a fermented food containing a culture of bifidobacterium [abstract; 0034].  Hoshi discloses preparing a culture medium containing rubus suavissimus and then adding bifidobacterium [0037].  Hoshi discloses that the method improves the viability of bifidobacterium [abstract; 0034].
Regarding Claim 15:  Hoshi discloses rubus suavissimus extract to improve the viability of lactic acid bacteria and bifidobacterium [0004; 0007].
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi et al. (EP 2622965) in further view of Koepke et al. (US 2013/0224839) and De Leij et al. (US 2013/0023409) as applied to claim 5 and 16 above and in further view of Walsh et al. (EP 0495407).
Regarding Claims 18 and 19:  Hoshi as modified discloses as discussed above in claims 5 and 16.  Hoshi does not disclose further treating with diatomaceous earth.
Walsh discloses treating polysaccharides with activated carbon and further treating with diatomaceous earth [abstract; Ex. 2].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Hoshi to further include treating with diatomaceous earth as in Walsh since Walsh discloses the treatment of sugars with activated carbon and then diatomaceous earth for further filtration.
Response to Arguments
Applicant's arguments filed 2/18/21 have been fully considered but they are not persuasive.
The Applicants assert that Hoshi has problems of becoming liquefied after becoming a powder and that the present invention does not have this issue.
 	The Examiner notes the remarks but maintains that Hoshi disclose drying into powder the tien cha and does not mention possible issues with it liquefying post powdering.  Further, the Examiner notes that it is not normal practice to leave out a powdered material. Further it is not clear what the humidity levels were in the room as humidity would have been an important factor even more so than temperature.  Generally a product would be put into a container after production.  The real test of the product is its stability upon packaging and not what happens to it within 2 hours exposed at room temperature as the limitation implies.
	It is not clear if the products remaining a powder for 2 hours at room temperature provides a patentable difference from the prior.  
Alternatively, if the item is packaged and held at room temperature for 2 hours it would have been obvious that the powder would have remained so as it was not exposed to other factors namely humidity levels is the air.

The Examiner maintains the rejection because Koepke disclosed both activated carbon and electrodialysis as viable alternative methods of absorption and recovery of products.  The Examiner maintains that one of ordinary skill in the art would have considered activated carbon based on Koepke.
On pages 12-13, the Applicants also assert the same in response to the rejections of the claims under Hoshi in view of Bridges.
The Examiner maintains the rejections for the reasons discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Felicia C Turner/Primary Examiner, Art Unit 1793